DETAILED ACTION
This is an Office action based on application number 16/378,774 filed 9 April 2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-14) and Species I(b) (the species encompassing a silica core and polymer shell) in the reply filed on 15 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 April 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (Preparation of SiO2/PSSS dispersion for formulation of white inkjet ink) (Tian).

Regarding instant claim 1:
	Tian discloses a white inkjet ink (Title) (i.e., a white pigment composition).
	Tian further discloses an SiO2/PSSS composite prepared with a core-shell structure (Abstract) (i.e., core-shell particles).
	Tian further discloses that the SiO2/PSSS composite is dispersed into distilled water (page 965, second and third paragraphs) (i.e., a composition comprising core-shell particles and water).
	Reference is made to Fig. 1 of Tian, reproduced below, which illustrates the process of preparing the SiO2/PSSS dispersion.

    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

	Fig. 1 of Tan illustrates the PSSS polymer that is construed to form the shell over an SiO2 core. 
	Said polymer is construed to comprise a phenyl ring aromatic group:

    PNG
    media_image2.png
    73
    51
    media_image2.png
    Greyscale

	Said polymer is construed to comprise a hydroxyl reactive functional group and said SiO2 core comprises a hydroxyl group because Fig. 1 illustrates a polymer group reacting with a hydroxyl group present on the surface of the SiO2 core to form a covalent bond between the polymer and the hydroxyl group on the SiO2 core.

    PNG
    media_image3.png
    146
    196
    media_image3.png
    Greyscale

	Said polymer further comprises an ester group, which one of ordinary skill in the art would necessarily recognize as a polar.

    PNG
    media_image4.png
    42
    39
    media_image4.png
    Greyscale


Regarding instant claim 8, Tian does not disclose that the core-shell particles and composition comprise an amount of dyes, pigments, opacifying agents, surfactants, emulsifiers, and stabilizers that is necessary for either to perform their intended use; therefore, Tian is construed to encompass an embodiment wherein the core-shell particles and composition are free of these elements.

Regarding instant claim 9, Tian discloses that an SiO2/PSSS dispersion comprises the SiO2/PSSS composite dispersed into distilled water (page 965, second and third paragraphs).
	Tian is silent with regard to an amount of a pH adjuster and a biocide; however, both elements are optional; therefore, Tian is construed to meet the requirements of the claim.
	While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. 

Regarding instant claim 11, Fig. 1 of Tan illustrates the PSSS polymer that is construed to form the shell over an SiO2 core.

    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2-3 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Smet et al. (European Patent Application Publication No. EP 2 599 841 A1) (Smet).

Regarding instant claim 2, the scope of Tian encompasses an embodiment that is substantially identical to that of the claims, as mapped in the rejection of claim 1 above. Therefore, while Tian is silent with regard to the refractive index of the polymer, one of ordinary skill in the art would necessarily conclude that the encompassed substantially identical composition to have the same properties, which includes the claimed refractive index.

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to select a polymer embodiment encompassed by the scope of the prior art that has a refractive index of greater than 1.6 as prescribed by Smet. The motivation for doing so would have been that pigments having such a refractive index provide white inkjet inks having sufficient covering power.
	Therefore, it would have been obvious to combine Smet with Tian to obtain the invention as specified by the instant claim.

Regarding instant claim 3, Tian is silent with regard to the specific particle size and polydispersity index, but broadly teaches that the particle size and size distribution is affected, in part, by the amount of polymer (page 969, second paragraph).
	However, Smet discloses white inkjet inks comprising pigment particles having a sufficiently small particle size and narrow distribution to permit free flow of the ink through the inkjet-printing device; further, Smet teaches that the pigment particles must have a sufficient minimum size to have adequate hiding power. As such, Smet teaches that the pigment particles having a size of 200 to 500 nm (paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the particle size and distribution of the core-shell particle of Tian as prescribed by Smet. The motivation for doing so would have been to ensure that the particles flow freely through inkjet-printing devices.
	Therefore, it would have been obvious to combine Smet with Tian to obtain the invention as specified by the instant claim.

Claims 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Liu et al. (US Patent Application Publication No. US 2012/0296029 A1) (Liu) and Reisacher et al. (US Patent Application Publication No. US 2010/0326325 A1).

Regarding instant claim 4-7, Tian discloses the core-shell particles as cited in rejection of claim 1, above. Tian further discloses that the shell polymers modify the surface of SiO2- to increase stability and dispersity (page 964, second paragraph). Further, as illustrated in Fig. 1, Tian discloses that the shell polymers comprise moieties that graft the polymers onto the surface of the SiO2 core via covalent bonds to hydroxyl groups present on the surface of the SiO2 cores. Further, Fig. 1 discloses that the shell polymer comprises an aromatic phenyl group and a KH570 anchoring group.

    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

	Tian does not explicitly disclose the polymer having the specific hydroxyl-reactive functional group and the specific polar group.
	However, Liu discloses core-shell microspheres comprising a silica particle and a polymer chain anchored to the microsphere via grafting (Claims 1 and 5-6). Liu further discloses that the moiety for anchoring the polymer chain is selected from maleic 
	Further, Reisacher discloses solid silica preparations that are used for inclusion into organic materials for the preparation of printing inks (paragraphs [0001-0002]). Reisacher further discloses that the solid silica preparations include silica and an additive selected from a surface-active additive containing carboxylate groups (paragraph [0008]) prepared from vinyl monomers including maleic acid, maleic anhydride, styrene, and copolymers thereof (paragraphs [0035-0040]). Reisacher discloses that the solid silica preparations are in granule form (paragraph [0124]). Reisacher teaches that such solid silica preparations are low dusting, have a high ease of metering with stir-in properties, and/or a capacity to be incorporated directly into varnishes and paints by stirring without prior wetting (paragraph [0005]).
	Before the effective filing date of the invention, it would have been obvious to replace the KH570 anchoring moiety of Tian with the maleic anhydride of Liu. The motivation for doing so would have been that maleic anhydride are art recognized moieties for anchoring polymer chains to silica particles comprising surface hydroxyl groups. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to incorporate maleic acid moieties into the polymer of Tian as prescribed by Reisacher. The motivation for doing so would have been polymers comprising such moieties have beneficial properties including low dusting, have a high ease of metering with stir-in properties, and/or a capacity to be incorporated KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).

Regarding instant claim 12, the prior art combination discloses a formulation for white inkjet ink as cited in the rejections above. Tian further discloses that it is an object of the invention to produce a formulation that has a higher hiding power than conventional silica-based inks (page 973, second paragraph).
	The prior art combination does not explicitly disclose the L* properties of the claim. The disclosure of the instant invention states that the opacifying properties are related to the lightness value (L*) of a substrate treated with the white pigment composition; specifically, Applicant teaches that as the L* value approaches 100, the substrate treated with the white pigment composition becomes more white.
	While the prior art combination does not explicitly disclose the L* value of a substrate treated with the white pigment composition, one of ordinary skill one necessarily conclude that since the prior art combination encompasses an embodiment that is substantially identical to the claims and Applicant’s intended invention, embodiment encompassed by the prior art must necessarily have the same properties, e.g., providing the same L* value increase to a substrate on which it is applied. Support for such a conclusion comes from the scope of the prior art encompassing a polymer that is substantially identical to Applicant’s invention, as well as the desire of at least Tian to increase the hiding power of silica-based inks, which is analogous to the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Smet, Liu, and Reisacher.

Regarding instant claims 13-14:
	Tian discloses a white inkjet ink (Title) (i.e., a white pigment composition).
	Tian further discloses an SiO2/PSSS composite prepared with a core-shell structure (Abstract) (i.e., core-shell particles).
	Tian further discloses that the SiO2/PSSS composite is dispersed into distilled water (page 965, second and third paragraphs) (i.e., a composition comprising core-shell particles and water).
	Reference is made to Fig. 1 of Tian, reproduced below, which illustrates the process of preparing the SiO2/PSSS dispersion.

    PNG
    media_image1.png
    234
    501
    media_image1.png
    Greyscale

	Fig. 1 of Tan illustrates the PSSS polymer that is construed to form the shell over an SiO2 core. 
	Said polymer is construed to comprise a phenyl ring aromatic group:

    PNG
    media_image2.png
    73
    51
    media_image2.png
    Greyscale

	Said polymer is construed to comprise a hydroxyl reactive functional group and said SiO2 core comprises a hydroxyl group because Fig. 1 illustrates a polymer group reacting with a hydroxyl group present on the surface of the SiO2 core to form a covalent bond between the polymer and the hydroxyl group on the SiO2 core.

    PNG
    media_image3.png
    146
    196
    media_image3.png
    Greyscale

	While Tian is silent with regard to the refractive index of the polymer, one of ordinary skill in the art would necessarily conclude that the encompassed substantially 
	Tian further discloses that the shell polymers modify the surface of SiO2- to increase stability and dispersity (page 964, second paragraph). Further, as illustrated in Fig. 1, Tian discloses that the shell polymers comprise moieties that graft the polymers onto the surface of the SiO2 core via covalent bonds to hydroxyl groups present on the surface of the SiO2 cores. Further, Fig. 1 discloses that the shell polymer comprises an aromatic phenyl group and a KH570 anchoring group.
	Further, Tian is silent with regard to the specific particle size and polydispersity index, but broadly teaches that the particle size and size distribution is affected, in part, by the amount of polymer (page 969, second paragraph).
	Additionally, Tian does not explicitly disclose the polymer having the specific carboxylic anhydride group and the specific carboxylic acid group.
	Smet discloses white inkjet inks (Title). Smet teaches that organic pigments having a refractive index greater than 1.6 provide a white inkjet ink its covering power (paragraph [0025]).
	Further, Smet discloses white inkjet inks comprising pigment particles having a sufficiently small particle size and narrow distribution to permit free flow of the ink through the inkjet-printing device; further, Smet teaches that the pigment particles must have a sufficient minimum size to have adequate hiding power. As such, Smet teaches that the pigment particles having a size of 200 to 500 nm (paragraph [0025]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
	Liu discloses core-shell microspheres comprising a silica particle and a polymer chain anchored to the microsphere via grafting (Claims 1 and 5-6). Liu further discloses that the moiety for anchoring the polymer chain is selected from maleic anhydride (Claim 50). Liu further discloses that particles for making the microspheres comprise hydroxyl group functionalities (paragraph [0182]).
	Further, Reisacher discloses solid silica preparations that are used for inclusion into organic materials for the preparation of printing inks (paragraphs [0001-0002]). Resiacher further discloses that the solid silica preparations include silica and an 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having teachings of the prior art before him or her, to select a polymer embodiment encompassed by the scope of the prior art that has a refractive index of greater than 1.6 as prescribed by Smet. The motivation for doing so would have been that pigments having such a refractive index provide white inkjet inks having sufficient covering power. Further, it would have been obvious to control the particle size and distribution of the core-shell particle of Tian as prescribed by Smet. The motivation for doing so would have been to ensure that the particles flow freely through inkjet-printing devices. Further, it would have been obvious to replace the KH570 anchoring moiety of Tian with the maleic anhydride of Liu. The motivation for doing so would have been that maleic anhydride are art recognized moieties for anchoring polymer chains to silica particles comprising surface hydroxyl groups. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B). Further, it would have been obvious to incorporate maleic acid moieties into the polymer of Tian KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        07/27/2021